Citation Nr: 1046108	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  09-14 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


ATTORNEY FOR THE BOARD

Donna D. Ebaugh




INTRODUCTION

The Veteran served on active duty from November 1966 to November 
1968.  He died in October 2006, and the appellant is his 
surviving spouse.

This matter is on appeal from the May 2008 rating decision by the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).

FINDING OF FACT

1.  The Veteran died in October 2006 at the age of 63 as a result 
of esophageal cancer, which was due to or the consequence of 
pleural effusions and respiratory arrest.  

2.  At the time of his death, the Veteran was service connected 
for lung cancer and diabetes mellitus, which were respectfully 
rated as 100 percent and 20 percent disabling.  

3.  Resolving doubt in favor the appellant, the evidence 
establishes that the Veteran's service-connected lung cancer and 
malignant pleural effusion substantially or materially 
contributed to his death.


CONCLUSION OF LAW

A service-connected disability or disease contributed 
substantially or materially to the cause of the Veteran's death. 
38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and need not be further 
considered.  

Service Connection for Cause of Death

Dependency and indemnity compensation may be awarded to a 
surviving spouse upon the service-connected death of the Veteran, 
with service connection determined according to the standards 
applicable to disability compensation.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.5(a) (2010).

In general, service connection may be granted for disease or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110, 1131 (West 2002). Notwithstanding the above, 
service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent to 
service, shows that it was incurred or aggravated in service.  38 
C.F.R. § 3.303(a) (2010).

Service connection may be established for the cause of a 
Veteran's death a service-connected disability was either the 
principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312 (2010).  A service-connected disability is the 
principal cause of death when that disability, "singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto."  
38 C.F.R. § 3.312(b).  To be a contributory cause of death, the 
disability must have "contributed substantially or materially" 
to death, "combined to cause death," or "aided or lent 
assistance to the production of death."  38 C.F.R. § 3.312(c).  
It is not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection. 38 C.F.R. § 3.312(c)(1).  The debilitating effects of 
a service-connected disability must have made the decedent 
materially less capable of resisting the fatal disease or must 
have had a material influence in accelerating death.  See Lathan 
v. Brown, 7 Vet. App. 359 (1995).

The evidence shows that the Veteran died in October 2006 at the 
age of 63.  The immediate cause of death was esophageal cancer.  
The Appellant contends that the Veteran's service-connected lung 
cancer caused or contributed to his death.  At the time of death, 
the Veteran was service-connected at 100 percent for lung cancer 
(since September 2005) and 20 percent for diabetes mellitus, Type 
II (since January 2002).  An April 2006 rating decision 
specifically denied service connection for esophageal cancer.

In support of the Appellant's claim, the VA medical center 
treatment record dated in October 2006, by Dr. K., noted the 
Veteran's cause of death as "pulmonary arrest secondary to 
underlying esophageal carcinoma and malignant pleural effusion."  
October 2006 and November 2006 letters by VA physician, Dr. N., 
noted that cause of death was "adenocarcinoma of the right lung 
with metastasis."  Indeed, the October 2006 Certificate of Death 
indicated that the immediate cause of the Veteran's death was 
from malignant esophageal cancer, but that pleural effusions led 
to the respiratory arrest that ultimately led to the Veteran's 
untimely demise.  Coupled together and resolving all doubt in the 
appellant's favor, the Board finds that this evidence establishes 
a causal connection between the Veteran's lung cancer with 
pleural effusion and his death.


Also of record is an April 2008 opinion also by VA physician Dr. 
N. which indicated that cause of death was esophageal cancer but 
did not reference any relationship between the Veteran's 
esophageal cancer and his lung cancer or malignant pleural 
effusions that were a product of his lung cancer.  Further, Dr. 
N. did not clarify why the death certificate and other VA 
treatment record at the time of death indicated that malignant 
pleural effusions contributed to the esophageal cancer.  The 
Board does not place significant probative value on the April 
2008 letter as it does not address any contributing role that 
lung cancer may have had in the Veteran's demise. 
  
That said, the Board finds no adequate basis to reject the 
competent medical evidence and the medical opinions of record 
that are favorable to the Veteran, based on a rational lack of 
credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  
Accordingly, Hickson element (3) has been met and the Board 
resolves any doubt in the Veteran's favor.  As such, service 
connection for cause of death is granted.  


ORDER

Service connection for the cause of the Veteran's death is 
granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


